DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 08/26/21, has been entered. 

3.  Claims 1-3, 6, 28, 31-35, 37-40, 43, 52, 55, and 146 are pending. Claims 4-5, 7-27, 29-30, 41-42, 44-51, 53-54, and 56-145 are cancelled. Claims 1-3, 31-32, 52, and 146 are amended. Claims 32-35, 37-40, 43, 52, 55, and 146 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/21. Claims 1-3, 6, 28, and 31 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 08/26/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 05/28/21:
The objection(s) of claims 1, 3, and 31, found on pages 2-3, at paragraphs 5, 6, 
The rejection of claims 2, 12 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 4, at paragraph 9, is moot in light of Applicant’s cancellation thereof or withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 2 and 12 under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 5, at paragraph 11, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1-3, 6, 12, 28, and 31 under 35 U.S.C. 103 as being unpatentable over Lu et al. 2012 (WO 2012/166906) in view of Dixit et al. 2014 (WO2014/018572A2) and Hoffman et al. 2009 (J. Med. Chem. 52:6505-6510), found on page 9 at paragraph 18 is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive arguments regarding the specific combination of linker and functional peptides (see Remarks, page 11).  


Maintained Rejections: Claim Rejections - 35 USC § 102
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.  Claims 1-3, 6, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash 2015 (Engineering a Functionalized Biofilm-Based Material for Modulating Escherichia Coli’s Effects in the Mammalian Gastrointestinal Tract. Bachelor's thesis, Harvard College; http://nrs.harvard.edu/urn-3:HUL.InstRepos:17417585; “Nash”).
	Nash teaches methods of making a biofilm-based therapeutic platform comprising Escherichia coli bacterial cells engineered to create a programmable, functionalized biofilm comprising cells having nucleic acids encoding non-native functional peptides fused to a CsgA gene (e.g. page 20; Figure 5; sections 3.1, 4.3.3-4.3.4, and 5.2; meeting limitations found in instant claims 1, 2, and 3). Nash teaches the functional peptides encompass trefoil factor peptides, TFF1, TFF2 and/or TFF3, and are used for therapeutic treatment of inflammatory bowel conditions and/or wound healing and/or tissue reconstitution (e.g. see page 21-22; Figure 6; Tables 3 and 7; and sections 6.2 and 6.3.3; and Figure 28; meeting limitations found in instant claim 1). Nash teaches the use of various linkers, including flexible linkers, and including [GGGS]n  wherein n is 3, 6, and/or 12 (e.g. page 25; Table 2; and Figure 8; meeting E. coli, including Nissle 1917 (EcN), LSR10 and PHL628, wherein both LSR10 and PHL628 are csgA deletion mutants (e.g. section 4.3.1; Figures 5 and 17; and page 82; meeting limitations found in instant claims 6 and 31). 
With regards to “...wherein the non-native functional polypeptide is releasable” in dependent claim 28, this limitation does not add a structural element and thus has been interpreted as a functional property of the structures claimed, which are already taught by the prior art, as set forth above; see MPEP 2112.01. 
Therefore, Nash anticipates the invention as claimed.

Applicant’s Arguments
9. Applicant argues that Nash is not available as prior art as it was not issued by the Digital Access to Scholarship at Harvard (DASH) repository until after the priority date of April 6, 2015; and submits Exhibit A, the DASH item record for Nash, indicating an issue date of June 26, 2015, and an embargo date of November 1, 2015.

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	MPEP 2128.01(IV) states that publicly displayed references can constitute a “printed publication” even if the references are not disseminated by copies or indexed in a library of database and that oral presentations may be prior art under 35 U.S.C. 102(a)(1)’s provision: “otherwise available to the public”; see also MPEP 2152.02(e). 

    PNG
    media_image1.png
    653
    823
    media_image1.png
    Greyscale


Consequently, the fact that the thesis was not issued by the Digital Access to Scholarship at Harvard (DASH) repository until after the priority date of April 6, 2015 (indicating an issue date of June 26, 2015, and an embargo date of November 1, 2015) is not germane because the publicly displayed reference is not required to be indexed by a library or a database in order to be considered “publicly accessible”; see MPEP 2128.01(IV) sections highlight above. Therefore, this argument is not persuasive because the thesis was presented publicly on April 1, 2015, which is before the priority date of April 6, 2015, as evidenced, by the highlight page reproduced below.

    PNG
    media_image2.png
    899
    701
    media_image2.png
    Greyscale

Therefore, without evidence to the contrary, it is the Office’s position that the oral presentation, made April 1, 2015, by a different inventive entity, was sufficiently publicly accessible. Accordingly, the oral presentation counts as a “printed publication” and constitutes prior art under the provision of “otherwise available to the public” because the thesis was publicly disclosed to persons having at least an ordinary level of skill in the corresponding art, for example, the Committee on Undergraduate Studies in Biomedical Engineering in the School of Engineering and Applied Sciences (i.e. the expertise of the target audience would be recognized as relatively high), and without any evidence that these artisans were precluded from copying, all or any part of, the 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; and accordingly, the rejection is maintained for reasons of record.

Conclusion
11. No claims are allowed.

12. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 31, 2021